Cochrane, J.
(concurring):
I concur in the result because Hughes expressly warranted the outfit in the presence of . the plaintiff when the latter was negotiating the sale thereof with the defendant. The plaintiff must, therefore, be deemed to have adopted' and ratified what Hughes said in his presence. The written contract of sale subsequently made between the parties stated that it was subject to the guaraní printed on the reverse side thereof. Such guaranty related to a different matter and' apparently did not include the matter which was the subject of the express warranty of Hughes, and which the defendant alleged in his answer and was seeking to establish at the trial. The rule therefore excluding prior oral negotiations may not be invoked by the plaintiff. That rule has no application to a collateral undertaking such as an express warranty where the prior oral negotiations do not supplement ■ or contradict what has been expressed in writing but relates to something in respect to which the written contract is silent. (Chapin v. Dobson, 78 N. Y. 74; Vaughn Machine Co. v. Lighthouse, 64 App. Div. 138, 143; Van Publishing Co. v. Westinghouse, Church, Kerr & Co. 72 id. 121, 126.)
Judgment and order reversed and new trial granted, with costs to appellant to abide event.